Citation Nr: 0118896
Decision Date: 07/19/01	Archive Date: 09/12/01

DOCKET NO. 95-07 672               DATE JUL 19, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to a total disability rating based on individual
unemployability (TDIU) due to service-connected disabilities. 

WITNESSES AT HEARING ON APPEAL 

The veteran and his spouse 

ATTORNEY FOR THE BOARD 

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1968 to April 1970. This
matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1994 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Los Angeles,
California. This issue was previously before the Board in April
1997. Additional evidence was received at the Board from the
veteran on July 13, 2001. This material included copies of
documents already of record and information addressing his claim
for post-traumatic stress disorder. Accordingly, this evidence is
not pertinent to this appeal. 38 C.F.R. 20.1304 (2000).

At the center of the veteran's appeal is, and has been, a claim for
service connection for a psychiatric disorder. That claim was
denied by the Board in a decision dated January 31, 1978. Attempts
to reopen this claim were denied by the regional office on July 18,
1979, January 30, 1980, September 4, 1981, October 15, 1986, and
February 15, 1994. The matter came before the Board again on April
15, 1997, at which time it was found that new and material evidence
to reopen the claim for service connection for schizophrenia had
not been submitted. The issue of service connection for post-
traumatic stress disorder was addressed and denied by the regional
office in June and July 2000 decisions. The basis for the decisions
was that the claim was not well grounded. Notices of disagreement
to these adverse decisions are not of record. If these decisions
are final, it appears that each became final after the enactment of
the Veterans Claims Assistance Act of 2000 and may not be subject
to the readjudication provisions of that statute. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 7(b), 114 Stat. 2096,
2099-2100 (2000).

FINDING OF FACT

The veteran has no adjudicated service-connected disability.

2 -

CONCLUSION OF LAW

The criteria fori total disability rating based on individual
unemployability due to service connected disability have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.340, 4.16
(2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated, the Board notes that, on November 9, 2000, the
Veterans Claims Assistance Act of 2000 (VCAA) became law. The VCAA
applies to all pending claims for VA benefits and provides, among
other things, that VA shall make reasonable efforts to assist a
claimant in obtaining evidence necessary to substantiate the
claimant's claim for a benefit under a law administered by VA.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a),
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 38
U.S.C. 5103A). In the instant case, all relevant evidence
identified by the veteran has been obtained and considered, and the
veteran has been notified of the requirements necessary to
establish TDIU. For these reasons, the Board finds that VA has
complied with the requirements of the VCAA, and the Board will
proceed to decide the current appeal.

A total disability will be considered to exist when there is
present any impairment of mind or body which is sufficient to
render it impossible for the average person to follow a
substantially gainful occupation. 38 C.F.R. 3.340. Total disability
ratings for compensation may be assigned where the schedular rating
is less than total when the disabled person is unable to secure or
follow a substantially gainful occupation as the result of service-
connected disabilities, provided that, if there is only one such
disability, the disability shall be ratable at 60 percent or more,
and that, if there are two or more disabilities, there shall be at
least one disability ratable at 40 percent or more, and sufficient
additional disability to bring the combined rating to 70 percent or
more. 38 C.F.R. 4.16(a).

- 3 -

Rating boards are to submit to the Director, Compensation and
Pension Service, for extraschedular consideration, all cases of
veterans who are unemployable by reason of service-connected
disabilities, but who fail to meet the percentage standards set
forth in 38 C.F.R. 4.16(a). 38 C.F.R. 4.16(b).

The record discloses that despite several claims, the veteran has
not been granted service connection for any disability. As such,
there are no provisions in 38 C.F.R. 4.16(a) or 4.16(b) that would
form a basis for the Board to grant the veteran TDIU at this time.
Accordingly, the Board finds that the criteria for a total
disability rating based on individual unemployability due to
service connected disabilities have not been met.

ORDER

Entitlement to a total disability rating based on individual
unemployability due to service-connected disabilities is denied.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

4 -



